Order reversed upon the law and the facts, without costs, and proceeding dismissed, without costs. The issuance of a commission to inquire into the mental condition of an alleged incompetent is justified only when it presumptively appears to the satisfaction of the court, first, that the person proceeded against is incompetent, and, second, that a committee should in the exercise of sound discretion be appointed. Incompetency alone is insufficient, for the situation may be such that no committee is necessary. The record discloses that the alleged incompetent is living happily with two of his children, and the disturbance of existing conditions might seriously impair his health. There is no proof that his property is being wasted, but, to the contrary, it affirmatively appears that it is being well managed and that accounts are kept of all receipts and disbursements. (See Matter of Burke, 125 App. Div. 889; Matter of Wells, 177 id. 100; Matter of Vail, 137 id. 220; Matter of Clarkson, 186 id. 575; affd., 227 N. Y. 599.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.